Citation Nr: 1116352	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-16 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable initial disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to December 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which in pertinent part granted service connection for hearing loss and assigned a noncompensable disability rating.

In March 2008, a personal hearing was held at the RO before a Decision Review Officer (DRO).  A Travel Board hearing was subsequently held in September 2010 at the RO before the undersigned Veterans Law Judge.  Transcripts of these proceedings have been associated with the claims file.  

The Board notes that the June 2008 rating decision also granted service connection for tinnitus, assigning a noncompensable disability rating.  The Veteran initiated an appeal of this rating decision, and a statement of the case (SOC) was issued in March 2009.  Although the Veteran responded with a timely substantive appeal, he clearly indicated that he was only appealing the bilateral hearing loss issue.  As the Veteran did not perfect his appeal with respect to the tinnitus issue, that issue is not presently on appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the issue on appeal for additional development.

The record reflects that the Veteran's bilateral hearing loss was evaluated at a March 2008 VA audiological examination.  At the September 2010 Travel Board hearing, the Veteran and his wife testified that in the course of undergoing a hearing test at the March 2008 examination, he had pushed the button many times even when he could not hear the tones.  In this regard, there is some indication that the March 2008 examination is inadequate for purposes of rating the severity of the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides a claimant with an examination in a service connection claim, the examination must be adequate.).  Additionally, the record indicates that the Veteran's hearing loss may have worsened since the March 2008 examination.  Specifically, the Veteran stated on his May 2009 VA Form 9 that his hearing loss had gotten worse since he was last evaluated.  Moreover, given that over three years have passed since the only VA compensation examination of record, the evidence has become stale, at least as it pertains to the current level of disability.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of the bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Furthermore, when a veteran is examined in connection with a claim for compensation, the report of the examination must include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10 (2010).  In the context of an examination conducted for purposes of rating a hearing disability, the United States Court of Appeals for Veterans Claims (Court) has held that "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); see also VBA Fast Letter 08-33 (Oct. 10, 2008).  Consequently, the examination report must provide a description of any functional effects caused by the Veteran's hearing disability so that it may be a complete audiological examination.

It appears that the Veteran receives regular treatment at the VA Medical Center (VAMC) in Tuscaloosa, Alabama.  Updated treatment records should be obtained in light of the remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since March 2009) from the Tuscaloosa VAMC and associate the records with the claims folder.

2.  Schedule the Veteran for a VA audiological examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should assess the Veteran's bilateral hearing loss.  Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided.  38 C.F.R. § 4.85(a) (2010).  The examiner must provide a full description of the functional effects caused by the bilateral hearing loss.  See Martinak, 21 Vet. App. at 455.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

4.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

